Citation Nr: 1530908	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  07-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation rating in excess of 30 percent for mood disorder, prior to August 1, 2014.

2.  Entitlement to an evaluation in excess of 50 percent for mood disorder from August 1, 2014.

3.  Entitlement to an effective date earlier than June 14, 2013, for the grant of a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2011 rating decision by the Appeals Management Center (AMC) in Washington D C, which granted service connection for a mood disorder and assigned an initial 30 percent rating effective February 13, 2006.  The Veteran perfected a timely appeal of the rating assigned.  

In October 2013, the Board remanded the claim for further evidentiary development.  Subsequently, in a November 2014 rating action, the RO increased the evaluation for the Veteran's mood disorder from 30 percent to 50 percent, effective August 1, 2014.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in November 2014.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the October 2013 remand, the Board also ordered consideration of the issue of entitlement to a total disability rating due to individual unemployability (TDIU).  Thereafter, a TDIU was granted by VA in November 2014.  As the grant of the TDIU was a grant of the full benefit on appeal, the Board no longer has jurisdiction over that issue.  


In the November 2014 rating decision, the RO granted a TDIU effective from June 14, 2013.  In a statement dated in July 2015, the Veteran's attorney disagreed with the effective date for the grant of a TDIU.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement (NOD) is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to an effective date prior to June 14, 2013, for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  

FINDINGS OF FACT

1.  Prior to May 18, 2013, the Veteran's mood disorder was manifested by mood disturbances such as depression and anxiety, difficulty sleeping due to chronic pain, irritability, low energy, intermittent suicidal ideations, social isolation, and GAF scores ranging from 48 to 70, productive of occupational and social impairment with reduced reliability and productivity.  

2.  Beginning May 18, 2013, the Veteran's mood disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood, but not by total occupational and social impairment.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for mood disorder have been met for the period prior to May 18, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2013).  

2.  The criteria for a 70 percent rating for mood disorder have been met from May 18, 2013 and thereafter.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9435 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2006, June 2006, May 2007, and December 2010 from the RO to the Veteran, which was issued prior to the RO decision in June 2011.  Additional letters were issued in May 2014 and July 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issues decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims files, and that he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




II.  Factual background.

By a rating action in June 1987, service connection was granted for avulsion fracture of L2 with right lumbar radiculopathy, and a 10 percent rating was assigned, effective July 30, 1986.  Subsequently, in July 1989, the RO increased the evaluation for the back disorder from 10 percent to 20 percent, effective July 30, 1986.  In January 2006, the RO increased the evaluation for the back disorder from 20 percent to 40 percent, effective December 17, 2004.  

In a statement in support of claim (VA Form 21-4138), received in February 2006, the Veteran indicated that he was seeking to establish service connection for a mental disorder.  Submitted in support of the Veteran's claim were VA progress notes dated from December 2001 to November 2005.  These records show that the Veteran received follow up evaluation and treatment for his mental disorder.  A VA progress note dated in December 2001 reflects an assessment of major depressive disorder, and a GAF score of 50.  In December 2002, the Veteran was diagnosed with major depressive disorder with obsession compulsive disorder.  When seen in September 2003, it was noted that the Veteran's mood was euthymic and his affect was restricted; he was assigned a GAF score of 60.  During a clinical visit in August 2005, it was noted that the Veteran had depressive symptoms, including depressed mood, anhedonia, anxiety and irritability; he was assigned a GAF score of 65.  In November 2005, the Veteran was seen for medication evaluation and psychotherapeutic intervention; the assessment was major depressive disorder.  

VA progress notes dated from March 2006 through December 2010 shows that the Veteran received ongoing clinical attention for depression as a result of chronic back pain.  These records reflect a diagnosis of major depressive disorder.  

The Veteran was afforded a VA examination in February 2011.  The Veteran reported that he has no friends; he spends his time reading and watching television.  He denied any history of suicide attempts.  The Veteran reported limited social experiences; he spent the majority of his days at home.  The veteran reported having depressed mood, low energy, insomnia, chronic pain, depressive ruminations, feelings of being a failure, agitation, social isolation, low motivation to participate in activities and passive suicidal ideation (no current plan or intent)  On mental status examination, the Veteran was described as clean, neatly groomed, and appropriately and casually dressed.  He was restless.  Speech was clear land coherent.  The Veteran was also described as cooperative.  His affect was constricted and his mood anxious.  He was fully oriented.  No hallucinations or delusions were noted.  Thought process was unremarkable.  The Veteran reported nightly insomnia and low energy during the day.  No obssessive or ritualistic behavior was noted, and no panic attacks were reported.  It was noted that the Veteran had passive suicidal ideations but no current plan.  The pertinent diagnosis was mood disorder due to general medical condition (chronic pain with lower back injury; he was assigned a GAF score of 51.  

The examiner stated that the mood disorder was most likely related to his service- connected low back disability that was diagnosed in the military.  The examiner also stated that the Veteran's service-connected back injury is most likely aggravating his mood complaints.  The examiner noted that there is evidence that the Veteran is service-connected for low back injury; and he noted that pain complaints are common with such injuries as are related mood complaints.  The examiner further noted that psychiatry records from the Miami VAMC indicate the relationship between the Veteran's mood symptoms and his pain complaint and spinal disability.  This is different from a diagnosis of somatization disorder or pain disorder due to psychological factor.  The examiner indicated that he reviewed the records and noted that the Veteran has had a history of somatic complaints prior to his service-connected back injury; however, that does not preclude the Veteran from having current mood and pain complaints related to his back injury.  The Veteran contends that his prior complaints were anxiety and GI complaints related to being a military MOS that he did not choose.  He does not contend this sti11 a stressor for him since he is no longer in the military and this no longer applies to him.  The examiner noted that the Veteran was not employed and that he retired in 1985.  

Received in November 2011 were VA medical records dated from January 2010 to May 2011.  These records show that the Veteran continued to receive clinical attention and treatment for a mood disorder and chronic pain.  During a follow up visit in February 2010, the Veteran reported feeling down and unhappy, mostly due to his inability to be more active due to chronic pain which is not managed well.  The Veteran reported fleeting death wishes around the holidays, but adamantly denied any active suicidal ideations or plans at present.  The assessment was major depressive disorder; he was assigned a GAF score of 58.  A July 2010 progress note reflects a GAF score of 70.  The record indicates that the Veteran was admitted to a VA hospital in May 2011, at which time he reported that he lived alone and felt that it was starting to make him feel trapped.  He has not slept for the past few nights and looked in his draw to find something to help him sleep.  It was noted that he was crying.  The Veteran indicated that he does not have any firearms at home because he is fearful that he might have used it.  On mental status examination, it was noted that the Veteran was crying at times and he was irritable.  Mood was described as depressed.  There was no evidence of psychosis.  He expressed thoughts of suicide without a definite plan.  The admitting diagnosis was major depressive disorder with suicidal ideations; he was assigned a GAF score of 24.  He was treated with medication and supportive and group therapy.  The discharge diagnoses were major depressive disorder, recurrent, severe, with psychotic features; and anxiety disorder, NOS.  The Veteran was assigned a GAF score of 48.  

Received in March 2013 were VA progress notes dated from November 2011 through January 2013.  These records show that the Veteran received ongoing clinical evaluation and treatment for chronic back pain as well as for a psychiatric disorder, diagnosed as mood disorder secondary to pain, major depressive disorder and anxiety disorder.  These records reflect GAF scores of 65.  A mental health note, dated in November 2011 indicates that a depression screen was performed and yielded a score of 18, which is suggestive of a moderately severe depression.  

Of record is a medical statement from Dr. Michael L. Cesta, indicating that, on May 18, 2013, he completed a diagnostic evaluation of the Veteran; he noted that, prior to the evaluation, he conducted a review of the medical records including the service treatment records.  Dr. Cesta noted that the February 2011 VA examination report described the Veteran as being able to maintain "hygiene activities of daily living with only slight to moderate impairment" and stated that his suicidal thoughts does not include "plans or intent."  Dr. Cesta stated that this statement is not consistent with assessing the clinical severity of a mood disorder.  Dr. Cesta stated that his interview with the Veteran indicates that he has intermittent active suicidal ideation with plan and intent; and, the week prior to the interview, he had showered on one occasion and brushed his teeth approximately every third day.  Dr. Cesta noted that the Veteran described basic and profound neurovegetative symptoms of depression including anhedonia, hopelessness, helplessness, and despair; he stated that these symptoms are strongly suggestive of severe symptoms of psychiatric disease.  

Dr. Cesta related that the discussion he had with the Veteran does not indicate that he has mild or even a moderate disease.  He noted that the medical records, statements from family, friends, and acquaintances as well as the Veteran himself describe pervasive social isolation, having no desire to leave his own home, spending the majority of days in complete isolation, avoiding family and experiencing major depression and chronic pain that have been refractory to both pharmacologic and psychotherapeutic treatment.  Dr. Cesta further noted that the Veteran has extensive ruminations regarding his depressive symptoms, persistent passive suicidal ideation, intermittent active suicidal thoughts, and a sense of hopelessness that suggests severe despair; he stated that all of these things place the Veteran on at high risk for completed suicide.  On mental status examination, the Veteran was described as cooperative and appropriate.  His speech had decreased rate, tone and volume.  There was extensive psychomotor retardation.  He described his mood as "awful."  His affect was constricted, flat and dysthymic.  His thought content was positive for passive suicidal ideation without plan or intent.  He was not homicidal.  No delusions were noted.  He appeared to be cognitively intact, and there were no signs of dementia.  The pertinent diagnoses were major depression, recurrent, severe, with psychotic features, and mood disorder, secondary to a general medical condition, chronic pain syndrome and back injury; the current GAF score was reported to be 40 to 45.  

On the occasion of a VA examination in August 2014, it was noted that the Veteran has been divorced since 1990 and he lives alone.  It was also noted that the Veteran has two adult children; they live locally but don't visit often because he lives in his van.  It was reported that the Veteran has been living in his van since February after his daughter asked him to leave; he stated that she was tired of him not sleeping and roaming the house.  The Veteran indicated that he has no friends, and his leisure activities consisted of going to the library.  It was noted that mental health treatment is at MHC for mood disorder secondary to pain and anxiety secondary to pain; he was last seen in September 2013 and he was not currently on medications.  The examiner further noted that psychiatric hospitalizations in 2011 at Miami VA for depression and 4 others in 1990s for depression and suicidal ideation but no suicide attempts.  The examiner reported that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the current diagnosis is depressive disorder due to chronic back pain.  He noted that the Veteran's disorder resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran could work in a low stress job that does not require much physical activity such as data entry or sitting at a security guard gate.  

Received in November 2014 were VA progress notes dated from June 1996 through September 2014.  These records show that the Veteran received ongoing clinical evaluation and treatment for chronic back pain as well as for a psychiatric disorder, diagnosed as mood disorder secondary to pain, major depressive disorder and anxiety disorder.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2014).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the agency of original jurisdiction (AOJ) has assigned "staged ratings" for adjustment disorder with depressed mood, based on its interpretation of the evidence.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's service-connected mood disorder is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435 (2014).  Under Diagnostic Code 9435, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9435.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for a higher disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Nevertheless, a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A.  Prior to May 18, 2013.

By comparing the pertinent medical evidence to VA's criteria for rating mental disorders, the Board finds that the Veteran's mood disorder more closely approximates the criteria for a 50 percent rating for the period prior to August 1, 2014, even though he does not meet all of the criteria for a 50 percent rating.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 38 C.F.R. § 4.21; see also 38 C.F.R. § 4.7.  

Significantly, after review of the record, the Board finds that the Veteran's mood disorder most nearly approximates the criteria for a 50 percent evaluation under Diagnostic Code 9435, but no more, prior to May 18, 2013.  The Veteran was consistently described as having symptomatology that included anxiety, depression, irritability, difficulty sleeping, low energy, intermittent suicidal ideations and social isolation.  The VA progress notes reflect ongoing evaluation and treatment for complaints of depression, anxiety, and chronic pain; they mostly reflect GAF scores ranging from 48 to 70.  During a clinical visit in February 2010, the Veteran reported feeling down and unhappy, mostly due to his inability to be more active due to chronic pain; in fact, he reported fleeing death wishes around the holidays although he denied any active suicidal plans.  During the VA examination in February 2011, it was noted that the Veteran spent the majority of his days at home; he had low motivation to participate in activities and passive suicidal ideation.  He was assigned a GAF score of 51.  

In light of the above clinical findings, the Board is of the view that the service-connected mood disorder has been productive of reduced reliability and productivity, characteristic of pertinent disability criteria warranting a 50 percent disability rating prior to May 18, 2013.  However, the Board notes that an evaluation in excess of 50 percent disabling is not warranted because the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran reported transient suicidal ideations, he denied any history of plans or actions in this regard.  He did not experience the kind of symptoms contemplated by the criteria for a 70 percent rating.  The evidence for this period does not justify an evaluation higher than 50 percent.  For the reasons outlined above, the Board finds that a 50 percent evaluation and no more are warranted for mood disorder prior to May 18, 2013.  

The Veteran's GAF scores range from 48 to 70 for the period prior to May 18, 2013.  As is noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  The Board finds that the Veteran's actual symptoms are best characterized as moderate symptoms and are indeed consistent with a 50 percent rating.  

In light of the above clinical findings, the Board is of the view that the Veteran's findings, particularly in view of the VA examiners' above-addressed descriptions of the Veteran's symptomatology, demonstrates that the service-connected mood disorder is productive of reduced reliability and productivity, characteristic of pertinent disability criteria warranting no more than a 50 percent rating.  

The Board has carefully considered the Veteran's contentions but has not found that they represent additional evidence warranting a different conclusion than that reached here.  The Veteran's complaints regarding the severity of his mood disorder have been duly considered, including as expressed in treatment and upon clinical evaluation for rating purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While such symptoms are often inherently subjective, the Board looks to the Veteran's statements as supported by more objective indicia of disability, including observable behaviors and competencies in functioning, and conclusions of medical treatment professionals and examiners.  Nonetheless, the Board finds the evidence does not reflect that the occurrence and severity of the reported symptoms are sufficient to warrant a rating higher than 50 percent prior to May 18, 2013.   

B.  Period after May 18, 2013.

With respect to the claim for a rating in excess of 50 percent from May 18, 2013, the aforementioned evidence reflects that the disability was manifested by sleep impairment, depression, anxiety, low motivation, social withdrawal, irritability, suicidal ideations, anhedonia, and severe disturbances in mood.  Given these complaints, the Board finds that the Veteran is entitled to a 70 percent rating from May 18, 2013.  In reaching this determination, it should be noted that the evidence has varied.  However, overall, the evidence reflects that the Veteran has experienced ongoing depression due to the chronic back pain, anxiety, some social isolation, irritability and low motivation.  Significantly, in his May 18, 2013 medical statement, Dr. Michael Cesta noted that the Veteran described basic and profound neurovegetative symptoms of depression including anhedonia, hopelessness, helplessness, and despair; he stated that these symptoms are strongly suggestive of severe symptoms of psychiatric disease.  Dr. Cesta further noted that the medical records, statements from family, friends, and acquaintances as well as the Veteran himself describe pervasive social isolation, having no desire to leave his own home, spending the majority of days in complete isolation, avoiding family and experiencing major depression and chronic pain that have been refractory to both pharmacologic and psychotherapeutic treatment.  Dr. Cesta observed that the Veteran has extensive ruminations regarding his depressive symptoms, persistent passive suicidal ideation, intermittent active suicidal thoughts, and a sense of hopelessness that suggests severe despair, which place the Veteran at a high risk for suicide.  He assigned a GAF score of 40 to 45.  During a recent VA examination in August 2014, the examiner noted that the Veteran's disorder is manifested by symptoms which include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted that the Veteran had been living in a van.  

While the Veteran has not demonstrated all of the symptoms suggested by the rating formula as indicative of a 70 percent rating, and the July 2013 VA examination report is suggestive of less severe symptomatology, the Board finds that his overall symptomatology picture, particularly, symptoms of depression and poor sleep, low motivation, irritability disturbances in mood, relationship difficulties, and social withdrawal more closely approximate occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood. Thus, with resolution of reasonable doubt in the Veteran's favor, the Board finds that his mood disorder more nearly approximated the criteria for an initial 70 percent rating, but no higher, beginning May 18, 2013.  See 38 C.F.R. §§ 4.3, 4.7.  

At no point has the Veteran's depression met the criteria for the next higher 100 percent rating.  As noted above, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130.  The evidence does not show that the Veteran has had impairment in thought processes or communication or disorientation to time or place.  In fact, numerous medical records noted that his thought process and speech were normal and that he was oriented to person, time, and place.  He also denied having any delusions or hallucinations on examination.  Taken together with the other evidence noted above indicating at most severe depression but not total impairment, with few, if any, of the symptoms typical of the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.  

When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating.  Accordingly, the Board finds that a 70 percent, but no higher, rating for mood disorder is warranted for the period beginning May 18, 2013.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

An initial rating of 50 percent for mood disorder prior to May 18, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.  

A 70 percent rating for mood disorder is granted from May 18, 2013, subject to the law and regulations governing the payment of monetary benefits  


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an effective date prior to June 14, 2013, for the award of a TDIU is warranted.  

Following the October 2013 Board remand, a November 21, 2014 rating decision granted the Veteran a TDIU, effective June 14, 2013.  In a July 2015 statement, the Veteran's attorney expressed disagreement with the effective date assigned.  The board accepts the submission as a timely notice of disagreement.  See 38 C.F.R. § 20.201 (2014).  The RO has not issued a Statement of the Case (SOC) with respect to this matter and the Veteran and his attorney must be provided an SOC on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his attorney an SOC with respect to his claim for an effective date prior to June 14, 2013 for a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


